947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.DC COMICS, INC.;  Warner Bros., Inc., Plaintiffs-Appellants,v.BRANDS;  John Doe Nos. 1-5;  Jane Doe Nos. 1-5;  LeonZimmerman, Defendants-Appellees.
No. 91-2066.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1991.Decided Oct. 25, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, District Judge.  (CA-90-112-C-C-P)
Richard Byron Whisnant, Robinson, Bradshaw & Hinson, P.A., Charlotte, N.C., for appellants.
Gerald Blum, New York City, Leon Zimmerman, Salisbury, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before K.K. HALL, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
DC Comics, Inc. and Warner Bros., Inc., appeal from the district court's order awarding attorneys' fees in the amount of $1,500.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   DC Comics, Inc., v. New Brands, CA-90-112-C-CP (W.D.N.C. Mar. 7, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.